Citation Nr: 1142957	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to June 1971.  The Veteran died in September 2005.  The appellant was never legally married to the Veteran but they cohabited for several years prior to his death, beginning in approximately 1994 and ending approximately three months prior to his death in September 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The appellant was never legally married to the Veteran but they cohabited for several years prior to his death, beginning in approximately 1994 and ending approximately three months prior to his death in September 2005.   

2. Common-law marriage is recognized as valid in the state of Alabama.

3.  The Veteran died in September 2005; at the time of his death he was not legally married to the appellant and a preponderance of the evidence is against a finding that a common law marriage existed between the Veteran and the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 101(3)(31), 103 5107(b), 1304, 1310, 1311, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking non-service-connected death pension.  In order to establish entitlement to death-related benefits, the appellant must have been the Veteran's surviving spouse. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541.

Legal Criteria

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.

The State of Alabama recognizes common-law marriages as valid.  In Alabama, the elements of common law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that under Alabama law, adjudicators will "closely scrutinize claims of common law marriage and require clear and convincing proof thereof."  Gray v. Bush, 835 So.2d 192 (Ala. Civ. App. 2001).

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

In addition, where an attempted marriage (common-law) is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).

Analysis

A review of the claims file shows that the Veteran was previously married to D.R.W.  Specifically, the claims file shows a July 1971 marriage license between the Veteran and D.R.W.  However, it appears that the Veteran subsequently divorced D.R.W.  In January 2005 the Veteran submitted a claim for service connection for disabilities.  In this claim the Veteran indicated that he was living with the appellant in Alabama and that she was his "friend."  The claim also indicated that the Veteran was divorced.  In a subsequent August 2005 income and net worth statement the Veteran again indicated that he was divorced and indicated that he was, at that time, living in Texas.  

As above, the Veteran died in September 2005.  The death certificate also shows that the Veteran was divorced.  Furthermore, the death certificate lists the Veteran's daughter as the informant of his death.  

In October 2005 the appellant submitted an informal claim for VA death benefits, arguing that she was the Veteran's surviving spouse.  Specifically, she indicated that she had been living with the Veteran for the past 12 years and that a common law marriage existed in the state of Alabama.  In a subsequent December 2005 formal claim for VA death benefits the appellant indicated that the Veteran had divorced D.R.W. in November 1998.  Both the October and December 2005 claims show that the appellant was living in Alabama.  

In support of her claim that she was the Veteran's surviving spouse the appellant submitted two statements dated in October 2005, one of the statements was signed by the appellant's mother (D.W.) and the other statement was signed by the appellant's friend (S.K.).  In these statements D.W. and S.K. wrote that the appellant and the Veteran had lived together as husband and wife for the past 11 years.  In December 2005 the appellant wrote that she had also previously been married but divorced in October 1981.  She also wrote that she had never used the Veteran's last name.  At that time the appellant submitted two additional documents in support of her claim to be the Veteran's surviving spouse, a statement from the National Bank of Hartford indicating that she and the Veteran had had a joint bank account as well as an Income Tax Return dated in 2003 listing the appellant as the Veteran's spouse and showing that they lived together in Alabama.  

 In connection with this case the RO obtained VA treatment records dated from April 2005 to September 2005.  Significantly, these treatment reports make several references to the Veteran's "wife" in May 2005.  A July 2005 treatment report notes that the Veteran was separated from his "wife."  An August 2005 treatment report notes that the Veteran was previously living with the appellant (referred to as his "girlfriend") but that he had moved to Texas to live with his brother, be near his two grown daughters, and receive medical care from VA.  A September 2005 treatment report notes that the Veteran was, again, living with his brother in Texas.

A December 2007 deferred rating decision indicated that the Social Security Administration has recognized a common-law marriage between the Veteran and the appellant for the purpose of Social Security death benefits.  

The Board finds that a common-law marriage did not exist between the deceased Veteran and the appellant at the time of his death in September 2005.  The State of Alabama requires clear and convincing proof of a common-law marriage.  One of the elements of a common-law marriage is "cohabitation or mutual assumption openly of marital duties and obligations."  The Veteran's January 2005 claim for VA benefits, August 2005 income net worth statement, and death certificate show that he was divorced at the time of death.  While the Veteran was living with the appellant in early 2005, VA treatment records show he moved to Texas sometime in June/July 2005 and was living in Texas at the time of his death.  The informant of the death was the Veteran's daughter, K.F.  The evidence shows that at the time of the Veteran's death the appellant resided in Alabama.  This evidence convincingly shows that the Veteran and the appellant were not cohabiting at the time of his death. 

Another element of common-law marriage in Alabama is "public recognition of the existence of the marriage."  While the Veteran referred to the appellant as his wife on occasion as noted in the VA treatment records he most recently referred to her as his "girlfriend" in August 2005.  Furthermore, as above, the Veteran's January 2005 claim for VA benefits, August 2005 income net worth statement, and death certificate show that he was divorced at the time of death.

While the appellant has submitted statements from her mother and a friend as well as a statement from the National Bank of Hartford indicating that she and the Veteran had had a joint bank account and an Income Tax Return dated in 2003 listing the appellant as the Veteran's spouse and showing that they lived together in Alabama, such evidence fails to refute the overwhelming evidence stated above.  Also, while the Social Security Administration has allegedly recognized a common-law marriage between the Veteran and the appellant for the purpose of Social Security death benefits such recognition is not binding on VA or the Board.  Thus, the Board concludes that the appellant was not the Veteran's legal "spouse" at the time of his death in September 2005 and there is no credible evidence in the record that the appellant and Veteran had a common law marriage at the time of his death.    

Accordingly, the appellant's claim for recognition as the Veteran's widow for purposes of VA benefits must be denied.

  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2006.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Furthermore, VCAA notice is not required as the law and not the facts are dispositive and the claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).      

The appellant has not identified any outstanding evidence to be obtained.  Accordingly, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


